EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Carroll on April 25, 2022.
The application has been amended as follows:
Claim 1, line 3: “which fluid” was changed to --which a servicing fluid--.
Claim 1, line 19: “the fluid” was changed to --the servicing fluid--.
Claim 1, lines 23-25: “wherein the positioner is operable to disconnect the pump shaft from the drive shaft when the power down sequence is detected through contraction” was changed to --wherein the positioner is operable to disconnect the pump shaft from the drive shaft through contraction when the power down sequence is detected--.
Claim 3, line 3: “a servicing fluid” was changed to --the servicing fluid--.
Claim 8, line 1: “A method of a initiating” was changed to --A method of initiating--.
Claim 8, line 6: “a control system” was changed to --the control system--.
Claim 15 was cancelled.
Claim 16, line 13: “based on a determination of a” was changed to --based on the determination of the--.
Claim 20 was cancelled.
REASONS FOR ALLOWANCE
Claims 1 – 3, 5 – 12, 14 and 16 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts on record fails to specifically teach: “A pumping system, comprising: wherein the input control valve is activatable based on a command transmitted by the control system indicating a power down sequence for the electric motor and wherein the positioner is operable to disconnect the pump shaft from the drive shaft through contraction when the power down sequence is detected” as in claim 1; “A method of initiating a pumping sequence of a pump, comprising: activating an input control valve coupled to a valve train of the pump based on a command transmitted by the control system in response to determining the power down sequence for the electric motor, and disconnecting a pump shaft from a drive shaft via a positioner based on the determination of the power down sequence, wherein the positioner is operable to contract to disconnect the pump shaft from the drive shaft”, as in claim 8; “A non-transitory computer readable medium storing one or more instructions that, when executed, cause a processor to: activate an input control valve to cause a pressurized fluid to flow to a valve train of a pump based on a command transmitted by a control system in response to determining the power down sequence for the electric motor, and disconnect a pump shaft from a drive shaft via a positioner based on the determination of the power down sequence, wherein the positioner is operable to contract to disconnect the pump shaft from the drive shaft”, as in claim 16.
The above prior arts in brief fail to teach the specific steps taken to shut down the electric motor. The steps specifically involving holding the suction valve of the pump open and disconnecting the pump shaft from the drive shaft using the positioner. Therefore, claims 1 – 3, 5 – 12, 14 and 16 – 18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746